DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Status of Claims
Claims 1-20 are currently pending in application 16/402,487.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to searching for one or more missing persons or entities. Each independent claim identifies the uniquely distinct features “receiving an indication that one or more persons or entities are missing; collecting and analyzing information about the one or more persons or entities from a plurality of data sources accessed through a communications network with the information having been in existence prior to when the one or more persons or entities was missing; calculating content and potential scenarios about the one or more persons or entities based on the information from the plurality of data sources; generating, within a user interface, a first map of a first geographic area in which the potential scenarios occur; obtaining information through the communications network, the information identifying a location of the one or more persons or entities within the first geographic area of the first map with the information received after the one or more persons or entities was missing; calculating time-based search grids that emanate from the location; generating, within the user interface, a second map that comprises the time-based search grids that extend over a second geographic area with the second geographic area being smaller than the first geographic area; and obtaining new information through the communications network and updating the time-based search grids displayed on the second map based on the new information.”  The closest prior art, Mazzarella et al. (US 2015/0063202 A1) discloses a conventional system/method for searching for one or more missing persons or entities.  However, Mazzarella fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 11, and 17 include specific limitations for searching for one or more missing persons or entities, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629